 


110 HRES 299 EH: Expressing the sense of the House of Representatives that Congress should increase public awareness of child abuse and neglect and should continue to work with the States to reduce the incidence of child abuse and neglect through such programs as the Child Welfare Services and Promoting Safe and Stable Families programs.
U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 299 
In the House of Representatives, U. S.,

April 24, 2007
 
RESOLUTION 
Expressing the sense of the House of Representatives that Congress should increase public awareness of child abuse and neglect and should continue to work with the States to reduce the incidence of child abuse and neglect through such programs as the Child Welfare Services and Promoting Safe and Stable Families programs. 
 
 
Whereas child abuse and neglect continue to pose a serious threat to our Nation’s children; 
Whereas according to the most recent annual estimates, 3,600,000 children were the subject of child abuse and neglect investigations in 2005, an increase of 462,000 children from 2001; 
Whereas more than 899,000 children were found to be the victims of abuse and neglect in 2005; 
Whereas as of the end of 2005, approximately 513,000 children were unable to live safely with their families and instead were living in foster homes and institutions; 
Whereas an estimated 1,460 children died because of abuse and neglect in 2005; 
Whereas more than 75 percent of the children who died because of abuse and neglect in 2005 were under the age of 4; 
Whereas studies have found that abused and neglected children tend to be at least 25 percent more likely than the general population of children to experience problems such as delinquency, teen pregnancy, low academic achievement, drug use, and mental illness; 
Whereas a National Institute of Justice study indicated abuse or neglect during childhood increased the likelihood of arrest as a juvenile by 59 percent and adult criminal behavior by 28 percent; 
Whereas studies have found that abusive parents often were themselves the victims of child abuse; 
Whereas it is estimated that approximately 1/3 of abused and neglected children will eventually victimize their own children; 
Whereas child abuse and neglect can have long-term economic and societal costs through the increased use of the juvenile and adult criminal justice systems, the increased health care costs resulting from mental illness, substance abuse, and domestic violence, and the loss of economic productivity due to unemployment and underemployment; and 
Whereas it is appropriate to designate the month of April, 2007 as National Child Abuse Prevention Month: Now, therefore, be it  
 
That it is the sense of the House of Representatives that Congress should increase public awareness of child abuse and neglect and should continue to work with the States to reduce the incidence of child abuse and neglect through such programs as the Child Welfare Services and Promoting Safe and Stable Families programs. 
 
Lorraine C. Miller,Clerk.
